DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112



The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The Applicant has amended independent claim 1 to recite the limitation requiring that “each of the one or more fibers includes aluminum, boron, silicon, and oxygen”. However, there is no mention of such a feature in the specification as originally filed. The specification only describes the dielectric region as including one or more fibers, wherein each of the one or more fibers includes aluminum, boron, silicon, or oxide, as originally claimed. Therefore, there is no support in the Applicant’s specification for the new limitation in the Applicant’s amended claim. For the purposes of this Office Action, Claim 1 and its dependent claims will be interpreted as originally filed without the conflicting limitation.

Claim Rejections - 35 USC § 102


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, & 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moon et al. (US Patent Application Publication # 2014/0079924).
Regarding Claim 1, Moon discloses a core (i.e. core insulating material 10/core layer) for a substrate assembly (i.e. package substrate), comprising: 
a first metal region (i.e. conductor layers on core insulating material 10); 
a second metal region (i.e. conductor layers under core insulating material 10 and/or through hole 20 w/ conductor); and 
a dielectric region (i.e. core insulating material/composition) located between the first metal region and the second metal region, wherein the dielectric region includes one or more fibers (i.e. reinforcing material made of woven fabrics/fibers impregnated in the insulating composition), wherein each of the one or more fibers includes aluminum, boron, silicon, or oxide (i.e. woven alumina glass fibers, alumina fibers, silica glass fibers, silicon carbide fibers, boron nitride, E-glass (alumino-borosilicate glass), etc.) (Fig. 1; Abstract; Paragraphs 0008-0014, 0016-0018, 0022-0024, 0027-0033, 0042-0044, 0056, 0061-0071).

Regarding Claim 2, Moon discloses that each of the one or more fibers comprises aluminoborosilicate (i.e. E-glass (alumino-borosilicate glass)) (Paragraphs 0024, 0056, 0066).  

Regarding Claim 5, Moon discloses that the one or more fibers comprise a plurality of fibers, wherein the plurality of fibers are woven to produce a fabric (i.e. woven alumina glass fibers, alumina fibers, silica glass fibers, silicon carbide fibers, boron nitride, and woven fabrics thereof) (Paragraph 0066).  

Regarding Claim 6, Moon discloses that the dielectric region further includes App. No. 16/019.9962 Examiner: Alonzo Miller, R.J.Docket No. AA6600-USArt Unit: 2847resin (i.e. epoxy resin), and wherein the fabric is impregnated with the resin (Abstract; Paragraph 0017-0019, 0022, 0025-0027, 0042-0049, 0065, 0080, 0082).  

Regarding Claim 7, Moon discloses that the resin comprises a dielectric material or a ceramic-based material (Abstract; Paragraph 0017-0019, 0022, 0025-0027, 0042-0049, 0065, 0080, 0082).    

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 & 4 are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. (US Patent Application Publication # 2014/0079924) in view of Leung et al. (US Patent # 5,244,720).
Regarding Claim 3, Moon does not explicitly disclose that each of the one or more fibers further includes: a nucleus formed of an electrically non-conductive material; and an outer layer that encircles the nucleus, the outer layer formed of boron.  
Leung teaches that each of the one or more fibers (i.e. at least one refractory fiber) further includes: a nucleus formed of an electrically non-conductive material (i.e. E-glass, alumina, or aluminosilicate); and an outer layer that encircles the nucleus, the outer layer formed of boron (i.e. coated with boron nitride) (Abstract; Column 2, line 17-32; Column 5, line 30-68; claim 1).  
Leung teaches that it is well known in the art of fiber-reinforced polymeric composite substrates to use fibers which are made of an electrically non-conductive material such as E-glass, alumina, or aluminosilicate which is coated in an outer layer of boron nitride. These fibers are woven into fabrics in order to be used in composites. It would have been obvious to one skilled in the art to use such coated fibers as the fibers in Moon, as taught by Leung, in order to obtain a high-strength composite with improved mechanical strength and toughness by reducing the bonding between the fibers and the matrix. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Regarding Claim 4, Moon in view of Leung discloses that the electrically non-conductive material comprises aluminoborosilicate (i.e. E-glass (aluminoborosilcate glass)) (Moon: Paragraphs 0024, 0056, 0066; Leung: Abstract; Column 2, line 17-32; Column 5, line 30-68; claim 1).  
Leung teaches that it is well known in the art of fiber-reinforced polymeric composite substrates to use fibers which are made of an electrically non-conductive material such as E-glass, alumina, or aluminosilicate which is coated in an outer layer of boron nitride. These fibers are woven into fabrics in order to be used in composites. It would have been obvious to one skilled in the art to use such coated fibers as the fibers in Moon, as taught by Leung, in order to obtain a high-strength composite with improved mechanical strength and toughness by reducing the bonding between the fibers and the matrix. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. (US Patent Application Publication # 2014/0079924).
Regarding Claim 8, Moon does not explicitly disclose that the fabric has a tensile modulus between 240 gigapascals (GPa) and 400 GPa.  
However, given that the structure and composition of Moon is the same as that being claimed in the preceding claims, one skilled in the art would expect the tensile modulus of the fabric of Moon to be within the range claimed. It would have been obvious to one of ordinary skill in the art at the time the invention was made that the woven fabric in Moon would have a tensile modulus within the claimed range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. It has also been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding Claim 9, Moon does not explicitly disclose that the fabric has a tensile strength between 3.6 gigapascals (GPa) and 4 GPa.
However, given that the structure and composition of Moon is the same as that being claimed in the preceding claims, one skilled in the art would expect the tensile strength of the fabric of Moon to be within the range claimed. It would have been obvious to one of ordinary skill in the art at the time the invention was made that the woven fabric in Moon would have a tensile strength within the claimed range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. It has also been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Response to Arguments
Applicant's arguments filed 9/07/2022 have been fully considered but they are not persuasive. The Applicant argues that, in light of the new amendments, Moon does not disclose a core for a substrate assembly including a dielectric region located between a first metal region and a second metal region, where the dielectric region includes one or more fibers, and where each of the one or more fibers includes aluminum, boron, silicon, and oxygen. The Examiner respectfully disagrees. First of all, the new limitation requiring that “each of the one or more fibers includes aluminum, boron, silicon, and oxygen” has been rejected under 35 USC 112 above as introducing new matter into the claims that was not described in the Applicant’s specification as originally filed. Furthermore, the Examiner has clarified in the rejection above that Moon discloses using E-glass which is an aluminoborosilicate glass which includes the required aluminum, boron, silicon, or oxide. Thus, it also includes the oxygen required by the new matter. Therefore, the rejection is still considered as valid even in light of the current amendments.

Relevant Cited Art










The cited art in PTO-892 was found during the examiner's search, but was not relied upon for this office action. However, it is still considered pertinent to the applicant's disclosure.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RHADAMES J ALONZO MILLER whose telephone number is (571)270-7829. The examiner can normally be reached Mon-Fri 10am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RJA/           Examiner, Art Unit 2847 


/William H. Mayo III/           Primary Examiner, Art Unit 2841